Exhibit 10.1

BIODIESEL SALE AND PURCHASE AGREEMENT

(GREENVILLE, MISSISSIPPI)

This Biodiesel Sale and Purchase Agreement (“Agreement”) dated as of the
30th day of July, 2007, is by and between Nova Biofuels Trade Group, LLC, a
Delaware Limited Liability Company having its offices at 363 N. Sam Houston
Parkway East, Suite 630, Houston, TX 77060 (hereinafter referred to as “Seller”)
and ConAgra Trade Group, Inc. a Delaware corporation having its offices at
Eleven ConAgra Drive, Omaha, Nebraska (hereinafter referred to as “Purchaser”)
(each of Seller and Purchaser is a “Party” and together they are collectively
referred to as the “Parties”).

RECITALS

WHEREAS, Seller holds the right to receive certain quantities of Biodiesel
pursuant to that certain Tolling and Off-take Agreement between Seller and Scott
Petroleum, Inc. (“Scott”), dated March 7, 2007, as same may be amended from time
to time, at Scott’s Biodiesel production facility in Greenville, Mississippi;
and

WHEREAS, Seller has agreed to sell to Purchaser, and Purchaser has agreed to
purchase from Seller, certain quantities of Biodiesel produced at the Plant on
the terms and conditions set forth hereinafter.

NOW, THEREFORE, for the mutual promises and covenants contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which
hereby is acknowledged, the Parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATIONS

1.1                                 Definitions.  In this Agreement, including
the recitals, the following words and terms shall have the following meanings
ascribed thereto:

a)              “Agreement” means this Biodiesel Sale and Purchase Agreement.

b)             “Biodiesel” means products meeting the specifications set forth
on Exhibit 6.1 attached hereto.

c)              “Certificate of Analysis” has the meaning given in Section 6.2.

d)             “Confidential Information” has the meaning given in Section 19.1.

e)              “Confirmed Orders” has the meaning given in Exhibit 2.1.

f)                “Constructively Placed” or “Constructive Placement” means,
with respect to either (i) a loaded shipment of Biodiesel by either railcars or
trucks, that such railcars or trucks are located at the Delivery Point in such
condition ready for receipt by Purchaser, or (ii) receipt of either railcars or
trucks for Biodiesel loading, that such railcars or trucks are located at the
Delivery Point and within the operating hours specified, in such condition ready
for receipt by Seller.


--------------------------------------------------------------------------------


g)             “Contract Year” means the 12 month period during the Term
starting on the Initial Supply Date and ending on the day prior to the first
anniversary of the Initial Supply Date and each successive 12 month period
during the Term starting on the anniversary of the Initial Supply Date and
ending on the day prior to the next succeeding anniversary thereof.

h)             “Delivery” means the Biodiesel has crossed the flange and
resulted in the complete loading of the Biodiesel onto the applicable Transport
Vessel (barge, railcar, or truck).

i)                 “Delivery Point” means for Transport Vessels the locations at
the Terminal where Transport Vessels are received for loading of Biodiesel on
barges, railcars, or trucks, respectively.  The Delivery Point for rail car
shipments is the railroads’ “Constructively Placed” designation.  The Delivery
Point for trucks is the arrival of the truck at the Terminal within the loading
hours specified in this Agreement.  The Delivery Point for barge shipments is
the Terminal at the earlier of the connection of the first hose to the vessel or
six (6) hours after notice of readiness is given at such port.

j)                 “Delivery Schedule” has the meaning given in Exhibit 2.1.

k)              “Demurrage” means all costs, damages, penalties and charges
resulting from any delay in loading and/or unloading of Biodiesel shipments,
including, without limitation, any delay related to any truck, rail car, or
barge, as applicable: (i) being incapable of timely loading any shipment of
Biodiesel due to mechanical failure or for other reasons, or (ii) delivering any
shipment of Biodiesel to an incorrect Delivery Point.

l)                 “Fees” means either (a) $.025 per gallon of Biodiesel sold
when the difference between the Net Price of Biodiesel (calculated at a per
gallon rate) and the Plant’s feedstock cost per gallon is less than $.50, or (b)
when the difference between the Net Price of Biodiesel (calculated at a per
gallon rate) and the Plant’s feedstock cost per gallon is equal to or greater
than $.50 per gallon, then the greater of (i) 1.25% of the Net Price, or (ii)
$.025 per gallon of Biodiesel sold.

m)           “Force Majeure” has the meaning given in Section 13.2.

n)             “Initial Supply Date” means the first day of the calendar month
in which Seller sells and delivers to Purchaser Biodiesel, or Nonconforming
Product accepted by Purchaser which has been produced at the Plant.

o)             “Initial Term” has the meaning given in Section 3.1.

p)             “Logistics” means activities related to or connected with either
(i) transporting, storing and otherwise handling Biodiesel after Delivery to
Purchaser hereunder, or (ii) delivery of Transport Vessels to the Delivery Point
for loading.

q)             “Logistics Costs” shall mean the costs (including any and all
duties and other customs costs, as well as railcar lease costs),without markup,
for providing Logistics.

r)                “Net Price” means the price per gallon of Biodiesel (a)
invoiced by Purchaser to its unaffiliated third party customers or (b) otherwise
payable by Purchaser when it is the principal buyer, in each case less
applicable Logistics Costs; subject, however, to adjustment for quantity, price
and tax incentive if Biodiesel is blended prior to sale.

2


--------------------------------------------------------------------------------


s)              “Nonconforming Product” means any product delivered (or
attempted to be delivered) by Seller hereunder (a) which does not meet the
specifications set forth in Exhibit 6.1, or (b) for which an RIN has not been
timely generated, assigned and documented in accordance with applicable law.

t)                “Normal Operating Hours” has the meaning given in Section 8.3.

u)             “Plant” means the Biodiesel production plant owned and to be
operated by Scott for the production of 20 million gallons of biodiesel product
per annum (prior to any expansion thereof) and to be located at Greenville,
Mississippi.

v)             “Price” means an amount equal to the Net Price less Fees.

w)           “Project Control Account” means the bank account as established by
Seller’s lenders and as designated by Seller to Purchaser in writing.

x)               “Renewal Term” has the meaning given in Section 3.2.

y)             “Representatives” has the meaning given in Section 19.2.

z)               “RIN” means Renewable Identification Number that complies with
the rules and regulations relating to the Renewable Fuel Standards Program of
the Environmental Protection Agency.

aa)        “Scott” has the meaning given in the first recital.

bb)      “Storage Costs” means direct or indirect costs incurred by Purchaser or
charged by a third party for storing Biodiesel together with insurance and all
other charges incurred to third parties in connection with such storage, without
markup by Purchaser.

cc)        “Term” means the Initial Term and any Renewal Terms.

dd)      “Terminal” means the site and facilities of the applicable terminal
operator (“Terminal Operator”) serving the Plant operations, whether Scott,
Seller, or a third party.

ee)        “Terminal Operator” has the meaning given in Section 1.1(dd).

ff)            “Transport Vessels” means barges, railcars, or tank trucks.

1.2                                 Interpretation.  Whenever the singular or
masculine neuter is used in this Agreement the same shall be construed as
meaning plural or feminine or body politic or corporate and vice versa where the
context or the Parties hereto so requires.

1.3                                 Industry Usage.  Any word, phrase or
expression that is not defined in this Agreement and that has a generally
accepted meaning in the custom and usage in the biodiesel industry shall have
that meaning in this Agreement.

1.4                                 Currency.  All references to “dollars” or
“$” in this Agreement shall be references to amounts expressed in United States
currency.  All calculations of monetary sums shall be made in U.S. currency.

3


--------------------------------------------------------------------------------


ARTICLE II

PLANNING

2.1                                 The planning, ordering, delivery and
inventory management procedures for Biodiesel are established in Exhibit 2.1.

ARTICLE III

TERM

3.1                                 Initial Term. This Agreement shall become
effective as of the date signed by Seller and Purchaser and shall extend until
the later of (a) ten (10) years from the Initial Supply Date, or (b) May 1,
2018, unless extended either by mutual agreement of the Parties or due to a
delay (up to a maximum of one (1) year) caused by an event of Force Majeure
pursuant to Section 13.1 (the “Initial Term”).  Either Party shall have the
right on fifteen (15) days prior written notice to the other Party to terminate
this Agreement if the Initial Supply Date has not occurred by May 1, 2008
(unless such date is extended either by mutual agreement of the Parties or due
to a delay (up to a maximum of one (1) year) caused by an Event of Force
Majeure).  Upon any such termination no Party shall have any liability to the
other Party with respect to this Agreement or the transactions contemplated
hereby except in respect to confidentiality obligations under Article XVIII.

3.2                                 Renewal Terms. The Parties may, by written
mutual agreement, extend this Agreement for successive five (5) year terms (each
a “Renewal Term”), provided, however, that such extension agreement shall have
been executed by the Parties no later than six (6) months prior to the end of
the then-current Term.

ARTICLE IV

PURCHASE, SUPPLY AND DELIVERY OBLIGATIONS

4.1                                 Delivery. Subject to Confirmed Orders and
the other terms and conditions herein, commencing on the Initial Supply Date and
during each Contract Year thereafter, it is expected that Seller shall sell and
make available for delivery to Purchaser, and Purchaser shall purchase and take
delivery of, approximately 10,000,000 gallons annually of Biodiesel produced at
the Plant.

4.2                                 Purchase Shortfall.  If Purchaser fails to
purchase and take delivery of any quantities of Biodiesel specified in Confirmed
Orders, and Seller, using commercially reasonable efforts to mitigate any
damage, has produced and must sell such Biodiesel to a substitute purchaser at a
price lower than the applicable Price, Purchaser shall pay Seller the amount by
which the Price exceeds the actual sales price per gallon, multiplied by the
number of gallons sold to the substitute purchaser.  If Seller exercises
commercially reasonable efforts and is still unable to sell any such Biodiesel
to a substitute purchaser, then Purchaser shall pay Seller an amount equal to
the Price multiplied by the entire unsold portion.  Purchaser shall remit
payment within fifteen (15) days of receiving an invoice from Seller.  In either
case, Purchaser shall also pay any additional costs solely and directly incurred
by Seller to identify a substitute purchaser.  The remedy specified in this
Section 4.2 shall be Seller’s sole and exclusive remedy in the event Purchaser
fails to purchase and take delivery of the Biodiesel specified in the Confirmed
Order.

4.3                                 Seller Delivery Shortfall.  If Seller fails
to make available for purchase the quantity of Biodiesel specified in Confirmed
Orders under the Delivery Schedule, and Purchaser,

4


--------------------------------------------------------------------------------


using commercially reasonable efforts to mitigate the damage, is unable to
obtain a substitute supply of Biodiesel at a price equal to or less than the
Price, Seller shall pay Purchaser the amount by which the Price is less than the
price paid by Purchaser for substitute supply, multiplied by the delivery
shortfall (Confirmed Order quantity less the amount actually delivered by
Seller); plus any additional costs solely and directly incurred by Purchaser to
identify a substitute purchaser.  The remedy specified in this Section 4.3 shall
be Purchaser’s sole and exclusive remedy in the event that Seller fails to make
available for purchase the quantity of Biodiesel specified in the Confirmed
Order.

4.4                                 Quarterly Payment Reconciliation. No later
than the third (3rd) business day following the end of every third month during
each Contract Year, each Party shall submit to the other an invoice and
appropriate documentation for all amounts due pursuant to Sections 4.2 and 4.3
for the preceding three-month period.  Within five (5) business days thereafter,
Seller and Purchaser shall reconcile amounts due each other as provided in this
Section.  Any amounts due pursuant to Sections 4.2 and 4.3 shall be paid within
five (5) business days after such reconciliation.

4.5                                 Purchaser’s Responsibilities. In addition
to, and without limiting Purchaser’s other obligations hereunder, Purchaser
shall:

4.5.1                        Establish, monitor and communicate logistics to
ensure the shipment of Biodiesel purchased hereunder in accordance with the
applicable Delivery Schedule and Confirmed Orders.

4.5.2                        Be responsible for the management of railcars
(including Purchaser’s leased railcars), barges and trucks related to Confirmed
Orders, in accordance with Article VIII.

4.5.3                        Provide Seller with estimated annual Biodiesel
requirements and delivery schedules to assist Seller in preparing the Delivery
Schedule.

4.6                                 Seller’s Responsibilities.  In addition to,
and without limiting Seller’s other obligations hereunder, Seller shall:

4.6.1                        Inform Purchaser of all scheduled plant shutdowns
at least forty five (45) days prior to the beginning of each fiscal year of
Seller, and within forty eight (48) hours after Seller becomes aware of the
occurrence of any event that may result in an unscheduled Plant shutdown.

4.6.2                        Provide a designated individual for daily
operational and logistic issues, and provide a designated individual for pricing
and other contractual issues, associated with Confirmed Orders.

4.6.3                        Cause Scott to handle and supervise the loading and
dispatch of Biodiesel, prepare delivery documentation and generally be
responsible for all logistics ancillary to such matters in accordance with
Article VIII.

5


--------------------------------------------------------------------------------


ARTICLE V

QUANTITY

5.1                                 Delivery.  Following the Initial Supply
Date, delivery and receipt of Biodiesel purchased hereunder shall take place at
the Terminal loading facility or dock in accordance with the applicable
Confirmed Order.

5.2                                 Quantities.  The quantity of Biodiesel
delivered to Purchaser shall be established by outbound weight certificates. 
The certificates shall be obtained from either scales, certified metering
devices, or surveyor-gauged shore weights which are certified as of the time of
weighing and which comply with all applicable laws, rules and regulations.  The
outbound weight certificates shall be determinative in the absence of manifest
error of the quantity of Biodiesel for which Purchaser is obligated to pay
pursuant to Article VII.

ARTICLE VI

QUALITY; RIN COMPLIANCE

6.1                                 Specifications.  Seller warrants that all
Biodiesel delivered by Seller to Purchaser hereunder shall meet the
specifications set forth in Exhibit 6.1 at the time of Delivery of such
Biodiesel by Seller to Purchaser.  Seller further represents and warrants that
title to all Biodiesel delivered and sold hereunder will be good and marketable,
free and clear of all liens, security interests, other encumbrances, or adverse
claims of any kind.  Except as set forth in the preceding sentences, Seller
makes no warranty whether expressed, implied, statutory or otherwise, concerning
the Biodiesel sold hereunder, and Seller expressly disclaims any implied
warranty of merchantability or fitness or suitability for a particular purpose.

6.2                                 Certification.  Seller will cause Scott to
issue a certificate of laboratory analysis (“Certificate of Analysis”) to
Purchaser for each shipment, confirming that the shipment of Biodiesel conforms
to the specifications in Exhibit 6.1.  Testing procedures will be certified
periodically by an independent laboratory.   Seller will cause Scott to use its
best efforts to obtain and to thereafter renew and maintain, BQ9000
certification for the Plant within one (1) year after the Initial Supply Date.

6.3                                 Samples.  Seller agrees to maintain original
sealed numbered samples of all Biodiesel prior to delivery to Transport
Vessels.  Seller will label these samples to indicate date of shipment and the
identity of the Transport Vessel.  Seller will retain these samples for six (6)
months and shall send one such sample of each requested shipment to Purchaser or
its designated representative or agent promptly upon Purchaser’s request.

6.4                                 Renewable Identification Numbers.  Seller
will timely generate, assign and document RINs for all Biodiesel sold hereunder
in accordance with applicable laws and regulations.

6.5                                 Nonconforming Product. If Biodiesel
delivered from the Plant is found to be out of specification by Purchaser or by
an independent laboratory using approved ASTM analysis and sampling methods,
after Delivery, such condition will be immediately communicated to Seller. 
Purchaser will provide a copy of the certified laboratory report(s) evidencing
such Nonconforming Product.  Seller will then direct Purchaser to either (i)
sell the Nonconforming Product at a discounted price, or (ii) return the
Nonconforming Product to Seller.  If such Nonconforming Product is not
discountable, Seller may replace the Nonconforming Product with an acceptable
type and/or quality of Biodiesel within fifteen (15) days of receipt of written
notice that the delivered Biodiesel is

6


--------------------------------------------------------------------------------


nonconforming and such nonconformance has been confirmed.  In the event Seller
cannot replace the Nonconforming Product within the fifteen (15) day period,
Purchaser shall have the option to return the Nonconforming Product, withhold
payment therefor and purchase replacement Biodiesel.

Purchaser will immediately notify Seller in the event any Biodiesel is not
timely accompanied by properly-documented RINs.  In the event Seller does not
provide such documentation within one (1) business day thereafter, Purchaser
shall have the option of returning such Nonconforming Product, withholding
payment therefor and purchasing replacement Biodiesel.

Seller will be responsible for all costs of replacing and disposing of any
Nonconforming Product, including any costs reasonably incurred by Purchaser as a
result of the Nonconforming Product and/or any unreasonable delay by Seller in
obtaining conforming Biodiesel.  Such costs may include, without limitation,
reasonably incurred Storage Costs, Logistics Costs and other costs reasonably
incurred by Purchaser to return such Nonconforming Product to Seller.  If such
Nonconforming Product is sold by Purchaser at a discount, the Price payable by
Purchaser will be calculated in the normal manner.

ARTICLE VII

PRICE

7.1                                 Price.  For all sales of Biodiesel to
Purchaser hereunder, Purchaser agrees to pay Seller the Price for each gallon of
Biodiesel delivered to Purchaser, such quantity to be as determined in
accordance with Section 5.2.  In determining the Price, it is agreed that
feedstock costs shall be calculated on a first-in, first-out basis.  Purchaser
shall furnish Seller with the applicable Net Price, and Seller shall provide
Purchaser with the Plant’s feedstock costs (on a per-gallon basis) so that
Purchaser can verify the Net Price.

7.2                                 Taxes.  Seller shall pay or cause to be paid
all valid levies, assessments, duties, rates and taxes (together “Taxes”) on
Biodiesel delivered hereunder that arise prior to, or as a result of, the sale
and Delivery of Biodiesel hereunder.  Purchaser shall pay or cause to be paid
all Taxes, including fuel or excise Taxes, on Biodiesel arising after the sale
and Delivery of Biodiesel.  Any and all state or federal tax, production,
investor, or U.S. excise credits, any and all emissions credits, other
government incentives or credits or benefits relating to the production of
Biodiesel or the sale thereof to Purchaser, shall inure solely to the benefit of
Seller.

ARTICLE VIII

TRANSPORTATION AND LOGISTICS

8.1                                 Logistics Responsibilities.  Purchaser
agrees to secure and maintain all necessary agreements, licenses, documents and
contracts to transport Biodiesel purchased hereunder from the Delivery Point
following Delivery by Seller.  Purchaser shall solely be responsible for the
arrangement of Logistics which arise prior to the Transport Vessel reaching the
Delivery Point, and which arise after Delivery.  Seller shall be responsible for
all logistics which arise once the Transport Vessel has reached the Delivery
Point up through Delivery.

8.2                                 Logistics Costs.  Purchaser will use the
same general efforts to minimize Logistics Costs as it does for its own
operations.  Seller acknowledges that the Logistics requirements

7


--------------------------------------------------------------------------------


hereunder may, due to the cargo involved and other factors, be different from
the Logistics needs for Purchaser’s other operations.

8.3                                 Seller’s Demurrage Obligations.  Seller’s
responsibility for Demurrage as it applies to rail car shipments begins to
accrue seventy-two (72) hours after the rail car has reached the Delivery Point
provided that the Constructive Placement occurs between the hours of 6:00 a.m.
and 6:00 p.m., Monday through Friday excluding holidays (“Normal Operating
Hours”), otherwise Demurrage will begin to accrue seventy-two (72) hours after
the start of Normal Operating Hours following Constructive Placement.  Seller’s
responsibility for Demurrage for tank trucks will begin to accrue (i) after the
second (2nd) hour waiting to load at the Plant provided the tank truck arrived
during Normal Operating Hours or (ii) after the twelfth (12th) hour waiting to
load at the Plant if arrival is outside the dates and times specified in clause
(i).  Seller’s responsibility for Demurrage for barges begins to accrue upon
arrival of such Transport Vessel at the Delivery Point.  It is understood that
in the event Purchaser transports Biodiesel hereunder using freight carriers
that extend Demurrage terms more favorable than those set out above, such terms
shall govern Seller’s Demurrage obligations.  Further, the parties agree that
any Demurrage obligations borne by Seller shall be limited to the actual
obligations imposed by the demurrage provisions of the freight contract relating
to the specific Transport Vessel to which such Demurrage relates.

8.4                                 Purchaser’s Demurrage Obligations. 
Purchaser will, with respect to Biodiesel sold hereunder, coordinate all
Logistics for arrival of Transport Vessels at Delivery Points and shipment of
such Biodiesel product from Delivery Points. Purchaser shall be responsible for
Demurrage (i) for the time period between the point of origin of Transport
Vessel to the Delivery Points, (ii) for the time period between Delivery of
Biodiesel product to the point of sales, and (iii) as a result of any failure of
arriving Transport Vessels to meet Transport Vessel requirements of Exhibit 6.1.

8.5                                 Notification of Problems with Delivery. 
Seller shall inform Purchaser of any problem regarding any shipment of
Biodiesel, without delay, by fax and telephone after Seller becomes aware of any
such problem.  An example of this includes, but is not limited to the possible
event that one or more Biodiesel orders are not available from Seller in the
quantity originally set out in the Confirmed Order.  Purchaser shall inform
Seller, without delay, by fax or telephone of any problems in delivering
Transport Vessels in accordance with the Delivery Schedule or taking any
shipment of Biodiesel.

ARTICLE IX

BILLING AND PAYMENTS

9.1                                 Payment Terms.  For all Biodiesel delivered
hereunder, Purchaser shall pay to Seller the amount calculated according to
Article VII above by direct wire transfer or electronic transfer of immediately
available funds to Seller’s Project Control Account.  Payments will be made
within fifteen (15) days from receipt of invoice.  The Parties agree that
payment terms may, as mutually agreed, be revised to reflect current market
terms.

9.2                                 Billing Information.  For each shipment of
Biodiesel to Purchaser, Seller shall furnish the following in reasonable detail:
(i) an invoice giving the actual quantity and date of shipment of the Biodiesel,
(ii) the documentation described in Section in 6.2, (iii)  a copy of the bill of
lading, and (iv) the feedstock costs as described in Section 7.1.

8


--------------------------------------------------------------------------------


9.3                                 Payment Verification.  Any payment made
pursuant to this Article will not preclude a Party from subsequently verifying
payments of the other Party as permitted in Article XV of this Agreement.

ARTICLE X

POSSESSION AND TITLE

10.1                           Title; Risk of Loss.  Title to and risk of loss
in Biodiesel purchased hereunder shall pass from Seller to Purchaser upon
Delivery.  Until such time, Seller shall be deemed to be in control of and in
possession of and shall have title to and risk of loss in the Biodiesel.

10.2                           Responsibility for Product.  Purchaser shall have
no responsibility or liability with respect to any Biodiesel deliverable under
this Agreement until Delivery.  Without prejudice to Purchaser’s right to reject
Nonconforming Product as set forth in Article VI and without affecting Seller’s
liability for the Delivery of Nonconforming Product.  Seller shall have no
responsibility or liability with respect to the Biodiesel after its Delivery or
on account of anything which may be done or happen to arise with respect to such
Biodiesel after such Delivery.

10.3                           Product Insurance.  Purchaser shall, in respect
to CIF shipments to its customers, bear the cost of insurance with respect to
the Biodiesel after Delivery thereof.

ARTICLE XI

REPRESENTATIONS, COVENANTS AND WARRANTIES

11.1                           Seller Representations.  Seller represents,
warrants and covenants to Purchaser, as of the date hereof and at all times
during the Term, as follows and acknowledges that Purchaser is relying upon such
representations and warranties in connection with the purchase of Biodiesel
hereunder:

a)                                      Seller is duly organized and a validly
existing limited liability company under the laws of the State of Delaware with
full power and authority to carry on its business, to enter into this Agreement
and to fully carry out its terms;

b)                                     The execution and delivery of this
Agreement and the completion of the transactions contemplated herein have been
duly and validly authorized by all necessary action on the part of Seller;

c)                                      There is no action, proceeding or
inquiry pending or, to Seller’s knowledge, threatened, against Seller or any of
its affiliates, nor does Seller know of or have any reason for believing there
is any action, proceeding or inquiry, in either case which may materially affect
its ability to carry out its obligations hereunder;

d)                                     Seller will have title to all Biodiesel
to be delivered hereunder, the right to sell the same to Purchaser, and the
Biodiesel delivered hereunder will be delivered free from any liens and
encumbrances other than those to a bank or other financing source;

e)                                      Seller covenants that it shall procure
and maintain in force all licenses, consents and approvals required for its
procurement and sale to Purchaser of the Biodiesel under this Agreement and
shall be solely responsible for and indemnify

9


--------------------------------------------------------------------------------


Purchaser against any costs, liabilities or fines arising out of Seller’s
failure to comply with any applicable requirements of such licenses, consents
and approvals;

f)                                        Seller covenants that it will maintain
accurate and complete production and delivery records in a prudent and
businesslike manner in accordance with sound commercial practices in respect of
the Biodiesel produced by Seller hereunder;

g)                                     Seller covenants that it will promptly
notify Purchaser of any actual or anticipated production downtime or disruption
to Biodiesel availability; and

h)                                     Seller is a limited liability company in
good standing in the jurisdiction of its organization and is authorized to
conduct business in each state where the nature of its business requires such
authorization and is a U.S. entity for purposes of state and federal income and
excise taxes.

11.2                           Purchaser Representations.  Purchaser represents,
warrants and covenants to Seller, as of the date hereof and at all times during
the term of this Agreement, as follows and acknowledges that Seller is relying
upon such representations and warranties in connection with the sale of
Biodiesel hereunder:

(a)                                  Purchaser is duly incorporated and a
validly existing corporation under the laws of the State of Delaware with full
power and authority to carry on its business, to enter into this Agreement and
to fully carry out its terms;

(b)                                 The execution and delivery of this Agreement
and the completion of the transactions contemplated herein have been duly and
validly authorized by all necessary corporate action on the part of Purchaser;

(c)                                  There is no action, proceeding or inquiry
pending or, to Purchaser’s knowledge, threatened, against Purchaser or any of
its affiliates, nor does Purchaser know of or have any reason for believing
there is any action, proceeding or inquiry, in either case which may materially
affect its ability to carry out its obligations hereunder;

(d)                                 Purchaser is a corporation in good standing
in the jurisdiction of its incorporation and is authorized to conduct business
and is in good standing in each jurisdiction where the nature of its business
requires such authorization and is a U.S. entity for purposes of state and
federal income and excise taxes; and

(e)                                  Purchaser covenants that it shall procure
and maintain in force all licenses, consents and approvals required for its
purchase and export of Biodiesel hereunder and all its other obligations under
this Agreement and shall be solely responsible for and indemnify Seller against
any costs, liabilities or fines arising out of Purchaser’s failure to comply
with any applicable requirements of such licenses, consents and approvals.

10


--------------------------------------------------------------------------------


ARTICLE XII

DEFAULT AND TERMINATION

12.1         Termination by Mutual Agreement.  This Agreement may be terminated
upon mutual written agreement between the Parties.

12.2         Termination By Either Party.  Except as otherwise provided in this
Agreement, either Party may immediately terminate this Agreement upon written
notice to the other Party if:

(a)           The other Party defaults on any material term, covenant or
condition hereunder and fails to cure such default within sixty (60) days after
receiving written notice thereof from the non-defaulting Party; or

(b)           Such other Party becomes the subject of any bankruptcy, insolvency
or similar proceedings.

12.3         Termination for Non-Performance.

(a)           If either Party does not make payment or delivery as required
hereunder, the non-defaulting Party may immediately terminate this Agreement if
such default is not cured within ten (10) days of delivery of written notice to
the defaulting Party.

(b)           If the Seller fails to make Deliveries in accordance with the
terms of Confirmed Orders for a period of sixty (60) consecutive days, such
action shall be deemed an event of default and (notwithstanding any term to the
contrary in Section 4.3 hereof), the Purchaser shall have the right to
immediately terminate this Agreement upon delivery of written notice to the
Seller.  For purposes of calculating such sixty (60) day period, each day for
which there is no Delivery scheduled (pursuant to a Confirmed Order), shall be
deemed to be a day on which the Seller has failed to Deliver.

12.4         Termination for Force Majeure. In the event that Force Majeure
shall continue unabated for a period of six (6) months from the date the Party
claiming relief under Article XIII gives the other Party notice of Force Majeure
in accordance with the provisions of Article XIII, either Party hereto shall
have the right to terminate this Agreement by furnishing written notice to the
other no less than thirty (30) days prior to the expiration of such six (6)
month period, with termination effective only upon the expiration date of such
six (6) month period.

12.5         Rights and Obligations on Termination.  Except as otherwise
provided in this Article XII, any rights of Purchaser or Seller to receive
payments accrued through termination, as well as obligations of the Parties
under Confirmed Orders for the delivery of Biodiesel to Purchaser that exist at
the time of such termination, shall remain in effect notwithstanding any
termination of this Agreement.  The above notwithstanding, Seller shall have no
obligation to supply Biodiesel to Purchaser after termination, provided that
such termination is due to a breach by Purchaser of its payment obligations
under this Agreement. Purchaser shall have no obligation to order any shipments
of Biodiesel after termination or, subject to the first sentence of this Section
12.5, to accept or pay for shipments of Biodiesel, if Purchaser terminates this
Agreement pursuant to Section 12.2 or 12.3.  Upon termination of this Agreement,
each Party shall be relieved from its respective obligations, except (i) as set
forth in this Section 12.5, (ii) for obligations for payment of monetary sums
which arose prior to termination, and (iii) for obligations

11


--------------------------------------------------------------------------------


under the confidentiality provisions set forth in Article XVIII and the rights
and obligations set forth in Article XIV and Article XVII.

12.6         Non-Waiver of Future Default.  No waiver by either Party of any
default by the other Party in the performance of any of the provisions of this
Agreement will operate or be construed as a waiver of any other or future
default or defaults, whether of a like or of a different character.

ARTICLE XIII

FORCE MAJEURE

13.1         Force Majeure.  In the event either Party hereto is rendered unable
by reason of Force Majeure, as defined in Section 13.2, to carry out its
obligations under this Agreement, such Party shall give written notice and
reasonably complete particulars of such Force Majeure to the other Party stating
the obligation(s) the performance of which are, or are expected to be, delayed
or prevented, as soon as possible after the occurrence of the event.  The
obligations of the Party giving such notice shall be suspended during and to the
extent affected by Force Majeure and such event shall, so far as possible, be
remedied with all reasonable dispatch.  In the event Purchaser declares Force
Majeure, Seller may contract for the sale of Biodiesel to other parties until
Purchaser can resume taking delivery.  The Initial Term shall be extended, up to
a maximum total of one (1) year (subject to Section 12.4), for the period(s)
during which a Party’s obligations are suspended hereunder by Force Majeure.

13.2         Definition of Force Majeure.  The term “Force Majeure”, as used in
this Agreement, shall mean any cause not reasonably within the control of the
Party claiming suspension and which, by the exercise of due diligence, such
Party is unable to prevent or overcome.  Such term shall include, but not be
limited to: (i) acts of God, (ii) strikes, lockouts or other industrial acts of
the public enemy, (iii) wars, blockades, insurrections, riots, epidemics, and
acts of terrorism, (iv) transportation shortages, and (v) landslides, lightning,
earthquakes, fires, storms, floods, and washouts.  The term “Force Majeure”
shall specifically include those events affecting any transporter of Biodiesel
acting on behalf of Purchaser but shall in all events exclude any economic or
commercial changes involving the production of Biodiesel.  Events directly and
proximately caused by the gross negligence or willful misconduct of a Party or
its affiliates shall in no event constitute Force Majeure.

ARTICLE XIV

LIMITATION OF LIABILITY; INDEMNIFICATION

14.1         Limitation of Liability.  Without limiting any express remedies set
forth in this Agreement, and except for any acts of willful misconduct or fraud,
or damages arising from third-party product liability and product warranty
claims, neither Seller nor Purchaser will be liable to each other or any third
party for any indirect, consequential, punitive, exemplary or special damages,
loss of business expectations, lost profits, business interruptions, or any
damage to third parties arising out of this Agreement or any breach of this
Agreement.  Under no circumstances (other than for willful misconduct or fraud)
will either Party be liable to the other for any damages for breach that arise
under this Agreement, and exceed the total amount of $200,000.  In the event
such excess damages arise, the sole remedy of the damaged Party shall be to
terminate this Agreement.  The foregoing limitations shall not apply in respect
to (a) the payment by Purchaser for Biodiesel received hereunder, (b) the
obligation of Seller to reimburse

12


--------------------------------------------------------------------------------


Purchaser for any payment made for nonconforming or undelivered Biodiesel, (c)
Claims asserted under Section 14.2, (d) damages arising from third-party product
liability and product warranty claims, or (e) damages covered by the insurance
required in this Agreement.

14.2         Indemnification.  Each Party (the “Indemnitor”) shall release,
defend, indemnify and hold harmless the other Party, its affiliates, its
contractors, and their respective members, partners, directors, officers,
shareholders, managers, employees, agents, representatives and insurers
(collectively, the “Indemnitee Group”) from and against any and all losses,
damages, fines, liens, levies, penalties, claims, demands, causes of action,
suits, legal or administrative proceedings, orders, governmental actions and
judgments of every kind and character, and any and all costs and expenses
(including, without limitation, reasonable attorneys’ fees, reasonable expert
witness fees, and court costs) related thereto (collectively, “Claims”) which
arise out of, or result from, directly or indirectly, (a) a breach of this
Agreement by the Indemnitor, or (b) the negligence or willful acts or omissions
hereunder of the Indemnitor, its affiliates,  contractors, and their respective
members, partners, directors, officers, shareholders, managers, employees,
agents, representatives and insurers.

Seller shall defend, indemnify and hold Purchaser (and its respective Indemnitee
Group) harmless from and against any and all Claims asserted by third parties
that arise from the condition or quality of the Biodiesel sold hereunder, except
to the extent such Claims are the result of Purchaser’s negligence.

The Party claiming indemnification shall give prompt written notice to the
Indemnitor of any matter for which the Indemnitor may become liable under this
provision.  Said notice shall contain full details of the matter in order to
provide the Indemnitor with sufficient information to assess its potential
liability and to undertake defense of the Claim. The indemnified Party shall
have the right at all times to participate in the preparation for and conducting
of any hearing, trial or other proceeding related to the provisions of this
Article, as well as the right to appear on its own behalf at any such hearing,
trial or other proceeding.  Any such participation or appearance by the
indemnified Party shall be at its sole cost and expense.  The indemnified Party
shall cooperate in all reasonable respects with the Indemnitor and its counsel
in defending any Claims and shall not take any action that is reasonably likely
to be detrimental to such defense.  The Indemnitor shall obtain written approval
from the indemnified Party prior to any settlement that might impose obligations
or restrictions on the indemnified Party.

ARTICLE XV

RECORDS AND VERIFICATION

15.1         Books and Records. Purchaser will establish and maintain at all
times, true and accurate books, records and accounts in accordance with United
States generally accepted accounting principles applied consistently from year
to year consistent with good industry practices, distinguishable from all other
books and records of Purchaser, in respect of all prices paid, payments,
statements charges and computations made pursuant to this Agreement and will
preserve these books, records and accounts for a period of at least one year
after the expiration of the Term.  Seller will, or will cause Scott to,
establish and maintain at all times true and accurate records of, all Biodiesel
production, deliveries and sales (including prices charged), payments received,
feedstock costs, quality certificates and test records.  The Parties shall
preserve, and Seller shall cause Scott to preserve, such records for at least
one (1) year after the expiration of the Term, but in no event

13


--------------------------------------------------------------------------------


shall a Party (or Scott) be obligated to retain records longer than seven (7)
years from the date of creation.

15.2         Audit Rights. Upon five (5) business days notice and during normal
business hours each Party shall have the right, and Seller shall cause Scott to
extend the right to audit such books, records and accounts of the other Party
(and Scott) to the extent necessary in order to verify the accuracy of any
statement, charge, computation or demand made under or pursuant to any provision
of this Agreement.  If any material error is discovered in any statement
rendered hereunder, such error will be adjusted within seven (7) days from the
date of discovery, but no adjustment will be made for errors discovered more
than two (2) years after delivery and receipt of such statements.  Any error or
discrepancy detected which has led to an overpayment or an underpayment between
the Parties shall be corrected by a balancing payment to the Party that received
the underpayment or by a refund by the Party that received the overpayment in
each case to the extent of such underpayment or overpayment as applicable.  Such
balancing payment or refund shall be made no later than five (5) days from the
date of the adjustment of the underlying error.

ARTICLE XVI

NOTICES

16.1         Addresses.  Except as specifically otherwise provided herein, any
notice or other written matter required or permitted to be given hereunder by
one Party to the other Party shall be deemed to be sufficiently given if
delivered by hand or via nationally-recognized overnight courier, or sent by
telecopy and confirmed by U.S. mail (certified mail, return receipt requested),
and addressed as follows:

If to Purchaser:

 

ConAgra Trade Group, Inc.

 

 

Eleven ConAgra Drive

 

 

Omaha, NE 68102-5011

 

 

Fax: (402) 977-9808

 

 

Attn:

Bill Davis

 

 

 

With a copy to:

 

ConAgra Foods, Inc.

 

 

One ConAgra Drive

 

 

Omaha, NE 68102

 

 

Fax:

(402) 595-6149

 

 

Attn:

Capital and Contracts

 

 

 

If to Seller:

 

Nova Biofuels Trade Group, LLC

 

 

363 N. Sam Houston Parkway East, Suite 630

 

 

Houston, TX 77060

 

 

Fax:

(713) 482-0288

 

 

Attn:

Dallas Neil

 


16.2         CHANGE OF ADDRESS.  EACH PARTY SHALL GIVE NOTICE WITHIN THIRTY (30)
DAYS TO THE OTHER PARTY, IN THE MANNER HEREIN PROVIDED, OF A CHANGE IN ITS
ADDRESS FOR NOTICE.


16.3         EFFECTIVE DATE OF NOTICE.  ANY NOTICE OR OTHER WRITTEN MATTER SHALL
BE DEEMED TO HAVE BEEN GIVEN AND RECEIVED: IF DELIVERED BY HAND, ON THE DATE OF
DELIVERY; AND, IF SENT BY TELECOPY, ON THE BUSINESS DAY FOLLOWING THE SENDING OF
THE NOTICE.

14


--------------------------------------------------------------------------------


ARTICLE XVII

MISCELLANEOUS

17.1         Assignment.  Neither Party may assign this Agreement in whole or in
part or any of its rights or obligations hereunder, without the prior written
consent of the other Party, which consent may not be unreasonably withheld or
delayed, except that:  (a) Seller may assign its rights (subject to its
obligations) in this Agreement to any lender providing primary debt or equity
financing arrangements for the benefit of Seller and/or its any affiliates in
respect to the Plant, and (b) Purchaser may assign this Agreement to a purchaser
of its grain merchandising business, biofuel business or trading business.

17.2         Waiver.  No delay or omission in the exercise of any right, power,
or remedy hereunder shall impair such right, power, or remedy or be construed to
be a waiver of any default or acquiescence therein.

17.3         Dispute Resolution. Except where a different dispute resolution
mechanism is specified herein, in the event a dispute arises in connection with
the performance or non-performance of this Agreement, either Party has the right
to notify the other Party in writing of the substance of such dispute.  The
Party receiving such notice must respond in writing within thirty (30) days of
receipt of such notice and either (a) provide evidence that the matter has been
resolved, or (b) provide an explanation of why it believes that its performance
is in accordance with the terms of this Agreement and specify three (3) dates,
all of which must be within thirty (30) days from the date of its response, for
a meeting to resolve the dispute.  The notifying Party will then select one (1)
of the three (3) dates, and a dispute resolution meeting will be held among
management-level representatives of each Party.  If the Parties cannot, in good
faith discussions, resolve their dispute at such meeting, either Party may
request that the dispute be submitted to senior executives representing each
Party who are authorized to resolve such dispute, respectively.  If said dispute
cannot be settled within thirty (30) days after the initial request for a senior
executive level meeting, the Parties shall submit such matter to arbitration
using a sole arbitrator under the Commercial Arbitration Rules of the American
Arbitration Association, or using another independent arbitrator and set of
rules mutually acceptable to the Parties; provided, however, such matter so
arbitrated shall solely involve commercial aspects of the delivery of Biodiesel
(otherwise, the Parties shall have available whatever rights or remedies exist
at law or equity). The arbitrator shall have no power to award damages
inconsistent with this Agreement.  All aspects of the arbitration shall be
treated as confidential and judgment on the arbitrator’s award may be entered in
any court having jurisdiction.  The expenses of the arbitrator shall be shared
equally by the Parties, and each Party shall bear its own legal costs, unless
the arbitrator determines that legal costs shall be otherwise assessed.  Nothing
contained in any indemnification provision hereunder shall be construed as
having any bearing on the award of attorney’s fees under this Section.  The
foregoing dispute-resolution process shall in no event be deemed to excuse
either Party from continuing to fulfill its respective obligations under, or
prevent or impede either Party from exercising its rights or remedies set forth
in, this Agreement.

17.4         Inurement. This Agreement will inure to the benefit of and be
binding upon the respective successors and permitted assigns of the Parties.

17.5         Entire Agreement. This Agreement and the Exhibits attached hereto
and made a part hereof constitute the entire agreement between the Parties with
respect to the subject matter contained herein and any and all previous
agreements, written or oral, express or

15


--------------------------------------------------------------------------------


implied, between the Parties or on their behalf relating to the matters
contained herein are hereby terminated and canceled.  In the event of a conflict
with any Confirmed Order issued hereunder, the terms of this Agreement shall
govern.

17.6         Amendments.  There will be no modification of the term and
provisions hereof except by the mutual agreement in writing signed by the
Parties.

17.7         Governing Law; Venue. The Agreement will be interpreted, construed
and enforced in accordance with the procedural, substantive and other laws of
the State of Mississippi without giving effect to principles and provisions
thereof relating to conflict or choice of law even though one or more of the
Parties is now or may do business in or become a resident of a different state. 
Subject to Section 17.3, all disputes arising out of this Agreement shall be
resolved exclusively by state or federal courts located in Mississippi, and each
of the Parties waives any objection that it may have to the bringing of an
action in any such court.

17.8         Compliance with Laws. This Agreement and the respective obligations
of the Parties hereunder are subject to present and future valid laws and valid
orders, rules and regulations of duly constituted authorities having
jurisdiction.

17.9         Furnishing of Information. The Parties will, upon request, provide
such additional information as may be reasonably required to allow the Parties
to efficiently and effectively carry out their respective obligations hereunder
and to determine and enforce individual or collective rights under this
Agreement.

17.10       Cumulative Remedies.  Unless otherwise specifically provided in this
Agreement, the rights, powers, and remedies of each of the Parties provided in
this Agreement are cumulative and the exercise of any right, power or remedy
under this Agreement does not affect any other right, power or remedy that may
be available to either Party under this Agreement or otherwise at law or in
equity.

17.11       Faithful Performance and Good Faith. The Parties shall faithfully
perform and discharge their respective obligations in this Agreement and
endeavor in good faith to negotiate and settle all matters arising during the
performance of this Agreement not specifically provided for.

17.12       No Partnership. This Agreement shall not create or be construed to
create in any respect a partnership or any agency or joint venture relationship
between the Parties.

17.13       Costs To Be Borne by Each Party. Seller and Purchaser shall pay its
own costs and expenses incurred in the negotiation, preparation and execution of
this Agreement and of all documents referred to in it.

17.14       Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if Seller and Purchaser had signed the same
document and all counterparts will be construed together and constituted as one
and the same instrument.

17.15       Severability. Any provision of this Agreement, which is or becomes
prohibited or unenforceable in any jurisdiction shall not invalidate or impair
the remaining provisions of this Agreement, and the remaining terms of this
Agreement shall continue in full force and effect.

16


--------------------------------------------------------------------------------


17.16       Setoff.  In addition to, and without limitation of, any rights of
either Party hereunder, if either of Seller or Purchaser becomes insolvent,
however evidenced, or any default occurs and the defaulting Party has failed to
cure the default within the period specified in Section 12.2(a), then any and
all amounts due and owing by such insolvent or defaulting Party under this
Agreement may be applied by the other Party toward the payment of amounts due
and owing to such insolvent or defaulting Party under this Agreement.

17.17       Headings.  The article and section headings used herein are for
convenience of reference only and shall not affect the construction or
interpretation of this Agreement.  Unless the context of this Agreement
otherwise requires, (i) words of any gender shall be deemed to include each
other gender; (ii) words using the singular or plural number shall also include
the plural or singular number, respectively; and (iii) the terms “hereof,”
“herein,” “hereby,” “hereto,” and derivative or similar words shall refer to
this entire Agreement.  The Agreement is the product of negotiation by and among
the Parties hereto.  The Agreement shall be interpreted and constructed
neutrally as to all Parties, without any Party deemed to be the drafter of the
Agreement.

ARTICLE XVIII

RISK MANAGEMENT

18.1         Monitoring of Biodiesel Positions.  Purchaser will monitor
Biodiesel sales made hereunder and may, from time to time, make suggestions
concerning Seller’s risk management program and the position of its Biodiesel
sales to Purchaser for future physical delivery.

18.2         Market Conditions.  Purchaser will review with Seller on a monthly
basis market conditions relating to Biodiesel and associated feedstocks, and
forward marketing strategies in an attempt to assist Seller in maximizing its
revenue on Biodiesel sales to Purchaser.  It is understood by Seller that all
risk management services must be tied to a valid written purchase contract
requiring physical delivery of Biodiesel by Seller to Purchaser.

18.3         No Liability. Seller recognizes that Purchaser’s monitoring of
positions, periodic suggestions, review of market conditions and risk management
services are informational and optional, and the final decisions concerning
purchases and risk management strategies, and the implementation of such
strategies, will be made by, and is the sole responsibility of, Seller. 
Purchaser is not responsible for any Seller losses or entitled to any Seller
gains resulting from risk management information supplied by Purchaser.

ARTICLE XIX

CONFIDENTIALITY

19.1         Confidential Information.  For purposes of this Agreement, the term
“Confidential Information” shall mean the pricing terms of this Agreement and
any information which is not in the public domain and is disclosed by one Party
to the other pursuant to this Agreement and which is in written, graphic,
machine readable or other tangible form.  Confidential Information may also
include oral information disclosed by one Party to the other pursuant to this
Agreement, provided that such information is designated as Confidential
Information at the time of disclosure and is reduced to writing by the
disclosing Party within a reasonable time (not to exceed ten (10) days) after
its oral

17


--------------------------------------------------------------------------------


disclosure, and the writing is marked in a manner to indicate its confidential
nature and delivered to the receiving Party.  Nothing in this Agreement shall be
construed to prohibit or limit a receiving Party from disclosing information,
(including ideas, concepts, know-how, techniques, and methodologies) (a)
previously known to it, (b) independently developed by it without use of the
disclosing Party’s Confidential Information by those employees or
representatives of the disclosing Party that have not had access to such
Confidential Information, as can be substantiated by reasonable evidence, (c)
acquired by it from a third party which was not, to the receiving Party’s
knowledge, under an obligation to the disclosing Party or any third party not to
disclose such information, (d) that is or becomes publicly available through no
breach  by the receiving Party of this Agreement or (e) to the extent disclosure
of such information is required by law or by the rules, regulations or practices
of the Securities and Exchange Commission or any exchange or automated quotation
system upon which shares of such Party may be listed, quoted or traded.

If a receiving Party receives a subpoena or other validly issued administrative
or judicial process demanding Confidential Information of a disclosing Party,
the receiving Party must promptly notify the disclosing Party and tender to it
the defense of such demand.   Unless the demand has been timely limited, quashed
or extended, the receiving Party will thereafter be entitled to comply with that
demand to the extent required by law but shall exercise commercially reasonable
efforts to obtain an order or other reliable assurance that confidential
treatment will be accorded to such Confidential Information.  If requested by
the disclosing Party, the receiving Party shall cooperate (at the expense of the
disclosing Party) in the defense of such a demand.

19.2         Seller Nondisclosure.  Seller acknowledges that, by reason of this
Agreement, it and the principals (members, managers, officers and the like),
employees, agents, advisors, lenders, other financing sources, representatives
and affiliates (collectively, “Representatives”) of Seller may become privy to
Confidential Information belonging to Purchaser. Seller agrees that it will not,
without the prior written consent of Purchaser, disclose to any third parties or
use for its own benefit any such Confidential Information except in the carrying
out of its obligations under this Agreement.  Seller shall inform any of its
Representatives to whom Seller intends to disclose Confidential Information of
the confidential nature of such Confidential Information and shall require such
persons to be bound by the provisions of this Article XIX of this Agreement. 
The confidentiality obligations hereunder shall survive any expiration or
termination of this Agreement.

19.3         Purchaser Nondisclosure. Purchaser acknowledges that, by reason of
this Agreement, it and its Representatives may become privy to Confidential
Information belonging to Seller.  Purchaser agrees that it will not, without the
prior written consent of Seller, disclose to any third parties or use for its
own benefit any such Confidential Information except in the carrying out of its
obligations under this Agreement.  Purchaser shall inform any of its
Representatives to whom they intend to disclose Confidential Information of the
confidential nature of such Confidential Information and shall require such
persons to be bound by the provisions of the Article XIX of this Agreement.  The
confidentiality obligations hereunder shall survive any expiration or
termination of this Agreement.

19.4         Injunction.  Each Party hereto acknowledges that a violation or
attempted breach of any of its covenants and agreements in this Article XIX will
cause such damage as will be irreparable, the exact amount of which would be
difficult to ascertain and for which there will be no adequate remedy at law,
and accordingly, each of the Parties hereto agrees that in the event of a breach
of this Article XIX the non-breaching Party shall be entitled

18


--------------------------------------------------------------------------------


as a matter of right to an injunction issued by any court of competent
jurisdiction, restraining breaching Party or the affiliates, principals,
employees, agents or representatives of the breaching Party from such breach or
attempted violation of such covenants and agreements.  The Parties hereto agree
that no bond or other security shall be required in connection with such
injunction.  Any exercise by a Party hereto of such Party’s rights pursuant to
this Article XIX shall be cumulative and in addition to any other remedies to
which such Party may be entitled.

19.5         Announcements.  Any public statements, press releases, and similar
announcements concerning the negotiation or consummation of the transactions
contemplated hereby, including such statements made by Representatives of the
Parties, shall be jointly planned and coordinated by the Parties.  Neither Party
shall issue any such statement without the prior review (for which the reviewing
Party shall have a minimum of five (5) business days) and consent of the other
Party, which consent shall not be unreasonably withheld or delayed.  In no event
will the terms and conditions of this Agreement be disclosed except to the
extent requested by applicable law.

ARTICLE XX

INSURANCE

20.           Each Party shall, during the Term, provide the insurance coverages
as set forth in Exhibit 20.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
the day and year first above written.

CONAGRA TRADE GROUP, INC.

By:

/s/ Thomas Kelly

 

 

 

 

Name:

Thomas Kelly

 

 

 

 

Title:

VP Strategic Development

 

 

NOVA BIOFUELS TRADE GROUP, LLC

 

 

By:

/s/ Kenneth T. Hern

 

 

 

 

Name:

Kenneth T. Hern

 

 

 

 

Title:

Chairman & CEO

 

 

19


--------------------------------------------------------------------------------


EXHIBIT 2.1

PLANNING, ORDERING, DELIVERY, AND INVENTORY MANAGEMENT OF BIODIESEL PROCEDURES

The following procedures are set forth to clarify the planning, ordering and
delivery of Biodiesel from the Plant.

1.             Delivery Schedule.  The Parties shall jointly develop a delivery
schedule (the “Delivery Schedule”) that will serve as the formal planning tool
for Biodiesel to be purchased for each quarter and each month of the quarter
under this Agreement.  The initial draft of each Delivery Schedule shall be
submitted by Seller to Purchaser no later than ten (10) business days prior to
the end of each calendar quarter.  The Delivery Schedule shall pertain to the
second subsequent quarter of Biodiesel delivery requirements (e.g., the Delivery
Schedule submitted prior to the end of the quarter ending December 31 will cover
the quarter beginning April 1 and ending June 30).  The use of the Delivery
Schedules shall commence for the first calendar quarter in which the start-up of
the Plant and/or the first shipments of Biodiesel are forecasted.  The initial
draft of the Delivery Schedule shall be a three (3) month daily forecast and
shall include:

·                                          Submission Date.

·                                          Production plan with estimated
production of Biodiesel.

·                                          Estimated start-of-quarter inventory
of Biodiesel in gallons.

·                                          Comments regarding operations,
scheduled shutdowns, and other comments relating to market, Logistics, and
inventory management.

·                                          Should any changes from the Delivery
Schedule be anticipated for the subsequent three (3) quarters, Seller shall
communicate this in writing together with the above information.  Such changes
could include: production rates per month, quantities of Biodiesel to be
produced and a list of special operational and delivery considerations.

The specific format of the Delivery Schedule will be created with mutual consent
of both Parties to accommodate the required information outlined above.

Purchaser shall review the initial draft of the Delivery Schedule and advise
Seller of market conditions, inventory management, and transportation and
Logistics issues relating to the Delivery Schedule within ten (10) business days
after receipt.  Purchaser shall amend the Delivery Schedule to include planned
shipments of Biodiesel (in gallons) purchased hereunder and the expected mode of
transport for these shipments.

2.             Confirmed Orders.  It is understood that, in all events, pricing
of Biodiesel shall be bid by Purchaser and either accepted or rejected by
Seller.  Net Price bids (prior to the incurrence of Logistics Costs) for
Biodiesel shipments shall be submitted to Seller by Purchaser, and Seller shall
reject or accept the price bid by the close of that same business day or earlier
if notified by Purchaser of price changes due to specific market conditions.  
Such Net Price bids that are not expressly rejected by Seller at least fifteen
(15) days prior to the first day of the month in which the applicable Biodiesel
shipment is to be made shall be deemed accepted by

20


--------------------------------------------------------------------------------


Purchaser.  Such acceptances shall constitute “Confirmed Orders” and the price
in $/gallon thereunder shall be the Net Price (prior to the incurrence of
Logistics Costs) for the applicable Biodiesel.  The monthly schedules of the
Delivery Schedule shall reflect and be further governed by such Confirmed Orders
of Biodiesel.  The Parties understand and agree that telephone conversations are
recorded by Purchaser and may be recorded by Seller in the ordinary course of
their respective businesses for purposes of, among other things, further
documenting the quotation and acceptance of Biodiesel prices in order to
establish and verify Confirmed Orders. Purchaser shall be responsible for
marketing, selling, and shipment for each gallon of Biodiesel per the Confirmed
Orders.

3.             Delivery Schedule Deviations.  The Parties recognize the need to
maintain a reasonable degree of scheduling and Delivery flexibility to
accommodate the commissioning and start-up of the Plant, unexpected changes in
the Plant operating capacity, and changing Biodiesel market conditions.  Upon
notification by either Party of any substantial deviations to the Delivery
Schedule, the Parties agree to work in good faith to jointly resolve any such
discovered deviations and correct such deviations within fifteen (15) days
following first notification.

4.             Liability Disclaimer.  Each of the Parties understands and agrees
that except for quantity, grade, and price quotations confirmed by the Parties
in Confirmed Orders pursuant to this Exhibit 2.1, the planned production rates,
estimated costs, pricing and market information, and all other information
furnished by the Parties in the preparation of the Delivery Schedules is for
planning and informational purposes only. Neither Party shall be responsible to
the other for any actions taken in reliance on such estimates, plans and other
information.

21


--------------------------------------------------------------------------------


EXHIBIT 6.1

BIODIESEL SPECIFICATIONS

Seller, as producer of Biodiesel product, is responsible for the compliance with
the following standard of quality, specifications, and methods of analysis and
sampling.  Seller and Purchaser agree to the specifications and procedures set
forth herein.

1.             Product Stewardship.  Purchaser and Seller will mutually
establish a Product stewardship program to assist end-use customers in the safe
handling and responsible use of Biodiesel products purchased and sold
hereunder.  Seller will provide to Purchaser product information and material
safety data sheets for all Biodiesel products.

2.             Industry Standards.  Purchaser shall be responsible for the
administration of and compliance with all applicable industry transportation and
safety standards for transportation and delivery of Biodiesel to Purchaser’s
customers.

3.             Standard Specifications.  Seller shall comply with the standards
of quality for Biodiesel as defined in ASTM D6751-07a.  The specifications are
provided in Table 6.1-1.  In the event of any changes in ASTM D-6751, Seller
shall make every reasonable effort to cause Scott to upgrade the Plant or modify
operations, if required, to meet such changes in standards.  However, failure to
upgrade or modify operations will not relieve Seller of its obligations to pay
the Fees otherwise owed pursuant to Section 4.4 of this Agreement.

4.             Sampling and Analysis Methods.  Seller shall use applicable
approved ASTM analysis methods, defined in Table 6.1-1, or certified equivalent
test methods and comply with the applicable sampling procedures, as defined in
ASTM D6751.

Seller shall take or cause to be taken samples of Biodiesel product in storage
tanks prior to loading Transport Vessels and analyze the contents thereof
against the applicable specifications.  Seller shall cause Terminal Operator to
load Biodiesel product.  Samples will be taken of each shipment and will be
retained for six (6) months.  The quality of the Biodiesel product at the time
of Delivery shall govern in determining compliance with the specifications. 
Samples of Biodiesel product  may be requested by Purchaser for analysis. 
Seller shall make available product samples to Purchaser at the Plant.

5.             Quality Control Procedures.  Upon Seller’s receipt of Transport
Vessels and prior to product loading, each Transport Vessel will be visually
inspected for equipment integrity, safety, and potential contamination.  Seller
has the right to reject any Transport Vessel for loading, which does not
materially comply with minimum safety standards and/or is contaminated with
products or materials.  Seller shall notify Purchaser immediately in the event
any Transport Vessel does not meet the minimum requirements.  Seller shall
invoice Purchaser for all handling costs for any rejected Transport Vessel,
including all costs incurred by Seller for placement, set-up and return of
vehicle to Purchaser.  If Purchaser requests Transport Vessel cleaning at the
Terminal, Purchaser shall be responsible for all associated cleaning costs. 
Seller shall provide certified tare weights with each Transport Vessel.  Seller
shall provide certified weights for each shipment and the Certificate of
Analysis for each shipment by invoice to Purchaser.

Purchaser and Seller shall work together to qualify individual customers of
Biodiesel prior to sales and develop a list of qualified customers.  Seller
shall provide to Purchaser samples, analysis data, and information for use in
the development of sales.  Seller shall have

22


--------------------------------------------------------------------------------


the right to disqualify customers based on the customers’ safe and
environmentally responsible end-use of Biodiesel and other qualification
criteria mutually established by both Parties.

Seller and Purchaser shall jointly cooperate to improve specifications’
requirements from customers.  Additional specifications can be added to Table
6.1-1 or the contents of Table 6.1-1 can be amended upon mutual agreement of
Purchaser and Seller.

23


--------------------------------------------------------------------------------


TABLE 6.1-1

BIODIESEL SPECIFICATIONS

Property

 

ASTM Method

 

Limits

 

Units

 

 

 

 

 

 

 

Calcium & Magnesium, combined

 

EN 14538

 

5 max

 

ppm (ug/g)

 

 

 

 

 

 

 

FlashPoint (closed cup)

 

D 93

 

93min.

 

Degrees C

 

 

 

 

 

 

 

Alcohol Control (One of the following must be met)

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Methanol Content

 

EN 14110

 

0.2 Max

 

% volume

 

 

 

 

 

 

 

2. Flash Point

 

D 93

 

130 Min

 

Degrees C

 

 

 

 

 

 

 

Water & Sediment

 

D 2709

 

0.05 max.

 

% vol.

 

 

 

 

 

 

 

Kinematic Viscosity, 40 C

 

D 445

 

1.9 - 6.0

 

mm2/sec.

 

 

 

 

 

 

 

Sulfated Ash

 

D 874

 

0.02 max.

 

% mass

Sulfur

 

 

 

 

 

 

S 15 Grade

 

D 5453

 

0.0015 max. (15)

 

% mass (ppm)

S 500 Grade

 

D 5453

 

0.05 max. (500)

 

% mass (ppm)

 

 

 

 

 

 

 

Copper Strip Corrosion

 

D 130

 

No. 3 max

 

 

 

 

 

 

 

 

 

Cetane

 

D 613

 

47 min.

 

 

 

 

 

 

 

 

 

Cloud Point

 

D 2500

 

Report

 

Degrees C

 

 

 

 

 

 

 

Carbon Residue 100% sample

 

D 4530*

 

0.05 max.

 

% mass

 

 

 

 

 

 

 

Acid Number

 

D 664

 

0.50 max.

 

mg KOH/g

 

 

 

 

 

 

 

Free Glycerin

 

D 6584

 

0.020 max.

 

% mass

 

 

 

 

 

 

 

Total Glycerin

 

D 6584

 

0.240 max.

 

% mass

 

 

 

 

 

 

 

Phosphorus Content

 

D 4951

 

0.001 max.

 

% mass

 

 

 

 

 

 

 

Distillation. T90 AET

 

D 1160

 

360 max.

 

Degrees C

 

 

 

 

 

 

 

Sodium/Potassium, combined

 

EN 14538

 

5 max

 

ppm

 

 

 

 

 

 

 

Oxidation Stability

 

EN 14112

 

3 min

 

hours

 

24


--------------------------------------------------------------------------------


EXHIBIT 20

INSURANCE COVERAGES

Each Party shall be required to purchase, maintain and provide proof (via
Certificate of Insurance) of the following insurance:

Commercial General Liability Insurance - $2 Million Combined Single Limit

Policy shall include coverage for liability resulting from Premises/Operations,
Products and Completed Operations, Blanket and Contractual Liability.  Policy
shall also include coverage for Broad Form Property Damage, including explosion,
collapse and underground hazards.  Such insurance shall be on an occurrence
basis.

Environmental Pollution Liability Insurance - $2 Million Combined Single Limit

Policy shall include coverage for bodily injury or property damage arising from
(a) the release or discharge of Biodiesel, and (b) the transportation, handling,
storage, disposal, dumping, processing or treatment of waste.  Such insurance
shall be on an occurrence basis.  Notwithstanding anything to the contrary
contained herein, Purchaser, may at its sole discretion choose to self-insure
for Environmental Pollution Liability coverage.

In addition, Purchaser shall be required to carry the following insurance:

Commercial Automobile Liability Insurance - $1 Million Combined Single Limit

Policy shall include coverage for liability resulting from the operation of all
owned, non-owned and hired automobiles.  Such insurance shall be on an
occurrence basis.

Prior to the initial sale of Biodiesel and at all times during the Term of this
Agreement, Seller shall carry and maintain product liability insurance with
minimum limits of $2,000,000 (combined single limit) for Biodiesel per accident
or occurrence.  The provisions for product liability insurance may be satisfied
by issuance of separate policies, or included under the commercial general
liability policies, or a combination of general commercial liability policies
with umbrella/excess liability policies.

Each Party shall also carry excess or umbrella liability insurance with limits
of at least $4,000,000 per occurrence for bodily injury or property damage in
excess of the limits afforded for general liability, automobile liability and
environmental liability provided above.

All required policies of insurance shall be endorsed to provide that the
insurance company shall notify the certificate holder at least thirty (30) days
prior to the effective date of any cancellation or material change of such
policies.

25


--------------------------------------------------------------------------------